Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly independent claim 18, is allowable is because the closest prior art of record, Gundogan et al. “draft-gundogan-icnrg-pub-iot-O2 - Publish-Subscribe Deployment Option for NDN in the Constrained Internet of Things", fails to teach or fairly suggest either alone or in combination with the prior art of record are a method of routing communication between nodes of at least one network including a mesh network that includes each node of the mesh network advertising a hop distance relative to a head node of the mesh network, the hop distance being a measure of how many hops the node is from the head node, the head node having a hop distance of zero; each subscriber node of at least one subscriber node of the mesh network transmitting via an upstream route to the head node a request to subscribe to a topic of a plurality of possible topics, the upstream route being determined based on the hop distance advertised by first routing nodes included in the upstream route, each first routing node recording routing information that identifies the first routing node's adjacent downstream first routing node; and the respective subscriber nodes subscribing to the corresponding topic for which it transmitted a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2012/0135723 pertains to publishing and/or subscribing to information distributed over an ad-hoc mesh network.
US 2007/0208702 pertains to a tuple using a pub/sub communication protocol includes receiving partitioning information associated with the tuple and using the partitioning information to define a plurality of distinct tuple elements.
US 10382307 pertains to Sending Subscription-based Message to Internet Of Things Device.
US 10003520 pertains to determines, based on topology information stored on the first node, whether a shortest-path condition is met, and forwards the received LSA message to other neighbors of the first node in response to the shortest-path condition being met.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466